705 N.W.2d 30 (2005)
474 Mich. 880-89
Ensink
v.
Mecosta County General Hosp.
No. 126882.
Supreme Court of Michigan.
October 20, 2005.
Application for Leave to Appeal.
SC: 126882, COA: 247220.
On order of the Court, the application for leave to appeal the June 17, 2004 judgment of the Court of Appeals and the applications for leave to appeal as cross-appellant are considered, and they are DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
CAVANAGH, KELLY, and MARKMAN, JJ., would grant leave to appeal.